DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 04/29/2022. The applicant has submitted 21 claims for examination, all claims are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 13-16, and 18-24 are rejected under 35 U.S.C. 102a1,a2 as being  anticipated  by Van Os US 2019/0342519.
Regarding claims 1, 20 and 21Van OS teaches a computer system that is configured to communicate with one or more output generation components and one or more input devices, the computer system comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: while a shared-content session between the computer system and one or more external computer systems is active(¶341)  
receiving, via the one or more input devices, a request to display information associated with the shared-content session(¶s344-346); 
and in response to receiving the request to display information associated with the shared-content session: concurrently displaying, via an output generation component of the one or more output generation components, an indication of one or more participants in the shared-content session other than a participant of the computer system and one or more users that have been invited to the shared-content session but have not joined the shared-content session(¶s 344-346)
in accordance with a determination that the shared-content session includes first content, displaying, via the output generation component of the one or more output generation components, a representation of the first content; and in accordance with a determination that the shared-content session includes second content different from the first content, displaying, via the output generation component of the one or more output generation components, a representation of the second content that is different from the representation of the first content(¶s 248, 275, 368, 375 see fig 8av).
Regarding claim 2, Van Os further teaches wherein the one or more users that have been invited to the shared-content session but have not joined the shared-content session are participants of a group messaging conversation that occurred before the shared-content session was active(¶s244, 345 402).
Regarding claim 3, Van Os further teaches wherein the one or more users that have been invited to the shared-content session but have not joined the shared-content session are participants of a prior shared-content session that occurred before the shared-content session was active(¶s 344-346).
Regarding claim 4, Van Os further teaches in response to receiving the request to display information associated with the shared-content session, displaying a status of one or more users relative to the shared-content session, including displaying a first status of a first user relative to the shared-content session and a second status of a second user with respect to the shared-content session, wherein the second user is different from the first user(¶456).
Regarding claim 5, Van Os further teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared-content session, displaying a status of content in the shared-content session with respect to one or more users, including displaying a first status of content with respect to a first user and a second status of content with respect to a second user, different from the first user(¶s 248, 275, 368, 375 see fig 8av).
Regarding claim 6, Van Os teaches including instructions for: in response to receiving the request to display information associated with the shared-content session, displaying a selectable group messaging object that, when selected, causes the computer system to provide a messaging interface of a group message conversation that includes users associated with the shared-content session(¶243).
Regarding claim 7, Van Os further teaches including instructions for: in response to receiving the request to display information associated with the shared-content session, displaying a selectable leave option that, when selected, causes the computer system to leave the shared-content session(¶254).
Regarding claim 8, Van Os further teaches further including instructions for: in response to receiving the request to display information associated with the shared-content session, displaying an indication of an identity of users that are associated with the shared-content session(¶233, 238, 264).
Regarding claim 9, Van Os further teaches wherein the identity of the users that are associated with the shared-content session exists after the shared-content session is no longer active(¶233, 238, 264 , names of participants are persistent).

Regarding claim 10, Van Os further teaches in response to receiving the request to display information associated with the shared-content session, displaying an add-participant option that, when selected, initiates a process to invite a user to the shared-content session(¶433).
Regarding claim 11, Van Os further teaches in response to receiving the request to display information associated with the shared-content session, displaying a selectable reminder option that, when selected, causes one or more external computer systems associated with one or more of the one or more users that have been invited to the shared-content session but have not joined the shared-content session to output a reminder to join the shared-content session(¶444).
Regarding claim 13, Van Os further teaches in response to receiving the request to display information associated with the shared-content session, displaying one or more representations of content that was previously in the shared-content session(¶456).
Regarding claim 14, Van Os further teaches in response to receiving the request to display information associated with the shared-content session, displaying one or more indications of users that added the content that was previously output during a respective shared-content session that included the participants in the shared-content session(¶s 476,477).
Regarding claim 15, Van Os further teaches in response to receiving the request to display information associated with the shared-content session, displaying an indication of a state of content in the shared-content session(¶s222,226).
Regarding claim 16, Van Os further teaches wherein the request to display information associated with the shared-content session includes selection of a selectable option in a status bar on a desktop user interface(¶s330, 345).
Regarding claim 18, Van Os further teaches wherein, in response to receiving the request to display information associated with the shared-content session, the indication of the one or more participants in the shared-content session and one or more users that have been invited to the shared- content session but have not joined the shared-content session is concurrently displayed with content in the shared-content session(¶s 252,255, 295).
Regarding claim 19, Van Os further teaches displaying, via an output generation component of the one or more output generation components, a selectable display mode option that, when selected, sets a layout in which representations of participants of a video communication session are displayed in a user interface of a video communication application(¶451).
Regarding claim 22, Van Os further teaches wherein the request to display information associated with the shared-content session is received while a representation of media content is displayed in the shared-content session(¶s 248, 275, 368, 375 see fig 8av).
Regarding claim 23, Van Os further teaches wherein the representation of media content corresponds to at least one of the first content and the second content, and wherein the representation of media content is displayed at a first size, the representation of first content is displayed at a second size different from the first size, and the representation of second content is displayed at the second size(multiple contents display in multiple “positions” having different sizes¶375).
Regarding claim 24, Van Os further teaches further in response to receiving the request to display information associated with the shared- content session: in accordance with a determination that the shared-content session includes third content, wherein the third content does not correspond to the representation of media content, displaying, via the output generation component of the one or more output generation components, a representation of the third content(multiple contents display in multiple “positions” having different sizes¶375).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os as applied to claim 1 above, and further in view of Kilroy US 2012/0185355.
Regarding claim 12, Van Os does not teach the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable copy-invite option that, when selected, copies a link to the shared-content session. Kilroy in the same field of endeavor teaches a social shopping sharing system. Kilroy teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable copy-invite option that, when selected, copies a link to the shared-content session.
["displaying one or more common pages among all of the users during the online shared session, wherein the sharing includes sending URL information of a page viewed by one of the users to the others of the users for use in displaying the page on their respective communication devices", ¶60]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Van Os with sending of hyperlinks to users in a share session. The reason for this modification would be to send URL information to a sharing participant allowing the participant to open shared website directly. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os as applied to claim 1 above, and further in view of Kuchoor US 2015/0033149.
Regarding claim 17, Van Os does not teach the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable play-for-group option that, when selected, selects a parameter of the shared-content session that determines, at least in part, whether selected content is added to the shared-content session. Kuchoor in the same field of endeavor teaches a system for screen sharing. Kuchoor teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable play-for-group option that, when selected, selects a parameter of the shared-content session that determines, at least in part, whether selected content is added to the shared-content session(User can select sub groups of participants in a sharing session to filter certain content such as video content to share while the video is playing, ¶s169,191).
[" For example, the users may create chat messages during the session, view image files or video content, or the like. As another example, the screen sharing session data may include screen captures or video captures of the shared display. ", ¶169]
["The private screen sharing feature may be implemented by configuring and maintaining a list of private-designated applications for the host user. The list represents a "block" or "hide" list that can be applied to privatize display content during screen sharing sessions that are hosted by the host user. The private screen sharing function can be selectively activated by the presenter user at any time during a screen sharing session (e.g., by clicking a "Private Display" button or icon). In certain embodiments, the presenter user is allowed to selectively apply the private screen sharing function on a user-by-user basis. For example, the presenter user may be provided with a GUI control element that allows her to indicate which shared users will be subjected to the private screen sharing scheme, and which shared users will be allowed to view all of the display content.", ¶191]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Van Os with a selectable play for group option to control individual content that is shared played with the subset of users as taught by Kuchoor. The reason for this modification would be to provide granular control of who content items are shared with.

Claims 1-5, 7-10, 13, 15, 16, 18, and 20 -24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon US 2019/0361694 and further in view of Holmes US 2017/0357917.
Regarding claims 1, 20 and 21 Gordon teaches a computer system, method and non-transitory CRM that is configured to communicate with one or more output generation components and one or more input devices, the computer system comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for(Gordon teaches a device such as PDA for conducting sharing of content with other users on other devices, such sharing can be in the context of a videoconference or shared content viewing experience, ¶s149,528,1010 ): 
[" In the context of the present description, a tablet housing refers to any structure that is capable of supporting and/or enclosing a tablet. For example, in various embodiments, the tablet housing may include, but is not limited to, textured or otherwise tactile features to enhance gripping by a human user. Additionally, the tablet housing may be of one-piece construction, or may be assembled from a plurality of sub-components or sub-portions. Further, in the context of the present description, a tablet refers to a portable computer equipped with a touchscreen. For example, in one embodiment, the tablet may include a personal digital assistant (PDA), a laptop personal computer with a rotatable touchscreen, a tablet computer (e.g. Apple i-pad, Microsoft Slate, etc.), and/or any other portable computer equipped with a touchscreen. In another embodiment, at least one of the first backlit touchscreen display or the second e-ink display may be inset in the tablet housing to prevent damage thereto.", ¶149]
[" For example, in such secondary display role during desktop mode, the tablet computer display may be used to display: 1) an e-mail interface that displays a plurality of e-mails as they are received during desktop use and allow a reply to/forwarding of such received emails, 2) a task manager for setting, defining, and a plurality of tasks to be completed and an ability to set and display reminders for the same during desktop use, 3) a calendar for setting, defining, and displaying a plurality of scheduled events (e.g. meetings, etc.) in a day, week, month, etc. format, 4) social networking interface for displaying real-time pushed/pulled social network updates (e.g. news, feeds, etc.) as they are received along with an ability to respond, post user status updates, etc. during desktop use, 5) a web browser for searching for and browsing information on a network such as the Internet, 6) a music interface for searching, playing, pausing and otherwise controlling music playback during use of the tablet computer in the desktop mode, 7) an application/file explorer (e.g. manager, etc.) interface for displaying a plurality of application and/or files (which may each possibly indicate associated applications in connection with an associated icon) for browsing file folders of such files and further selecting the same for launching the same for display on the primary display and/or the tablet computer display, 8) a control panel which allows users to view and manipulate basic system settings and controls, such as adding hardware, adding and removing software, controlling user accounts, and changing accessibility options associated with the desktop mode use (and possibly even tablet mode use), and/or 9) a video conference control interface for initiating, managing, controlling, etc. a video conference while, a) displaying a video feed from a local camera of a user of the desktop thus freeing the primary display to be used solely (or at least substantially) for display of an incoming video feed from a third party, and/or b) displaying the video feed from the local camera of the user of the desktop and the incoming video feed from the third party, thereby freeing the primary display to be used solely (or at least substantially) for display of work product that is the subject of the user's primary attention and/or being shared with the third party.", ¶528]
[" As shown, the network 6528 may include other users 6512 and a server 6514. In one embodiment, the other user(s) may be friends of the user of the television device who also want to participate (e.g. attend, watch a show together, etc.) virtually. In a separate embodiment, the other user(s) may be a parent verifying what a child is watching on television, a user who wants to log in to the television device system to watch a show, and/or any other type of user who may desire to connect to the network system to control at least some aspect associated with the television device.", ¶1010]


while a shared-content session between the computer system and one or more external computer systems is active(watching is interactive with user i.e. friends on their respective devices, 1053): 
[" In some embodiments, the user may input through the tablet computer or phone device a rating of what is being viewed on the television device. For example, while watching or after watching a television program, the user may select “like” or “dislike” which may automatically update a social networking page (e.g. Facebook, Twitter, etc.). In another embodiment, the user may share snapshots of what is being, upload links that were displayed on the television program (i.e. interactive selections, etc.), or otherwise post some update from the user or from any of the user's friends. Additionally, the user may commence an interactive viewing session with other friends. Such an interactive viewing session may include providing access to the controls (e.g. play, pause, search for a new video, etc.) to any of the users or friends logged into the interactive session. Additionally, when an interactive video session is started, the chat feature may be muted to everyone by default. In another embodiment, a button may be provided to override the default mute action. Of course, in a variety of embodiments, the social networking application may be preconfigured to operate in any manner desired by the user.", ¶1053]
receiving, via the one or more input devices, a request to display information associated with the shared-content session(input action such as clicking  triggers display of status of information of users, ¶ 1089) 
[" In one embodiment, a pane may be associated with past and currently viewed programs organized by a user. For example, list in the pane may be organized by the user and be associated with friends, content, comments, etc. that relate to the user and the associated program. In one embodiment, upon selecting a user, a separate user interface may open wherein the pane may be organized by programs viewed and being viewed. Information relating to the programs (e.g. date, time, channel, friends connected, etc.) may be displayed on separate columns. In a further embodiment, the user may select any of the aspects associated with the program to access greater detail relating to the information. For example, in relation to a program which aired on Nov. 5, 2011, the user may select the comments box to see all comments which were posted by friends relating to that program. In another embodiment, the user may click on a specific friend (e.g. “MARY01,” etc.) to view what programs that friend has viewed and may be viewing. For example, after clicking on a friend's social networking id, the pane may display a list of programs that the friend has viewed and may be viewing, listed by the date the program was recorded.", ¶1089]

and in response to receiving the request to display information associated with the shared-content session(input action such as clicking  triggers display of status of information of users, ¶ 1089) 
[" In one embodiment, a pane may be associated with past and currently viewed programs organized by a user. For example, list in the pane may be organized by the user and be associated with friends, content, comments, etc. that relate to the user and the associated program. In one embodiment, upon selecting a user, a separate user interface may open wherein the pane may be organized by programs viewed and being viewed. Information relating to the programs (e.g. date, time, channel, friends connected, etc.) may be displayed on separate columns. In a further embodiment, the user may select any of the aspects associated with the program to access greater detail relating to the information. For example, in relation to a program which aired on Nov. 5, 2011, the user may select the comments box to see all comments which were posted by friends relating to that program. In another embodiment, the user may click on a specific friend (e.g. “MARY01,” etc.) to view what programs that friend has viewed and may be viewing. For example, after clicking on a friend's social networking id, the pane may display a list of programs that the friend has viewed and may be viewing, listed by the date the program was recorded.", ¶1089]

concurrently displaying, via an output generation component of the one or more output generation components(Gordon teaches display of content with display of  user status information ¶794 )
[“ FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.”, ¶794]

Although it may be implicit Gordon does not explicitly teach the display of content and user status is display only after i.e. an explicit request.  Thus Gordon does not teach the display of shared content as in fig 55c and user information is responsive to clicking.  The examiner contends it would have been a obvious modification to one of ordinary skill in the art to modify the concurrent display of shared content and user status made responsive to clicking or some other input device actuation. The rationale for such a modification would be to save space on the content sharing screen allowing larger area for  more of the content to be displayed (see ¶491, ¶1089, ¶491 describing display of users status  and where certain screens can be hidden   and certain screens  show as a pop-up after clicking, such methods being well know to one of ordinary skill to make efficient use of screen space ).

[" In still another embodiment, a user may only be able to select modes for which all mode conditions have been satisfied. As an option, mode buttons representing computer modes whose mode conditions have not been satisfied may be presented to the user dimmed, crossed out, and/or may be hidden from view. In yet another embodiment, the user may be able to rearrange the order in which the mode buttons are displayed. In another embodiment, the mode buttons may be ordered according to their priority. Furthermore, in one embodiment, the user may be presented with more than one screen of mode buttons", ¶491]
["] In another embodiment, if it is determined that the user has left the room, the point in the content stream may be noted or logged and the user may be presented with the option to return to this point automatically upon return to the room. In another embodiment, if it is determined that the user has left the room, and it is determined that the user is the owner of the master controller, control of the television may be automatically handed off to a slave or subordinate device. Of course, in various embodiments, a user may have the ability to configure these types of settings. Furthermore, in various embodiments, users that are still in the room viewing the content may be presented with options (e.g. a pop-up, etc.) to continue viewing, pause the content, switch device control, and/or various other options.", ¶1564]



Godon teaches an indication of one or more participants in the shared-content session other than a participant of the computer system(55c showing content display along with users in the sharing session, in this case in the context of a teleconference)
 [“ FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.”, ¶794]

 in accordance with a determination that the shared-content session includes first content, displaying, via the output generation component of the one or more output generation components, a representation of the first content(fig 55C showing multiple content panes along with users)
[“ FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.”, ¶794]

 and in accordance with a determination that the shared-content session includes second content different from the first content, displaying, via the output generation component of the one or more output generation components, a representation of the second content that is different from the representation of the first content( fig 55C showing multiple content panes along with users)
[“ FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.”, ¶794]

Gordon teaches display users who have been invited and joined along with share content concurrently but does not teach displaying in addition one or more users that have been invited to the shared-content session but have not joined the shared-content session. Holmes in the same field of endeavor as the invention teaches a system for content sharing sessions. Holmes teaches an indication of one or more participants in the shared-content session other than a participant of the computer system and one or more users that have been invited to the shared-content session but have not joined the shared-content session(i.e ordered list of user including invited and connected as well as unconnected users that have accepted but not connected/joined ¶910)
[“The electronic device displays (3202), on the display, a meeting manifest interface indicating details for an ongoing meeting, the meeting manifest interface includes a meeting invitees region with a first sub-region comprising a first plurality of invitee representations (e.g., first set of invitee labels) associated with participating invitees and a second sub-region comprising a second plurality of invitee representations (e.g., second set of invitee labels) associated with non-participating invitees. In some embodiments, the first plurality of invitee representations is a list of “connected” or participating invitees sorted by the time they joined the meeting. For example, the representation associated with the organizer is located at the top position of the participating list if he/she has joined the meeting; if not, the representation associated with the organizer is located at the top position of the non-participating list. In some embodiments, the second plurality of invitee representations is a list of “unconnected” or non-participating invitees sorted according to the status of their response to the meeting invitation. According to some embodiments, the first and second sub-regions within the meeting manifest provide visibility as to the participation/connectivity of invitees to the organizer/facilitator of the meeting. In turn, this provides a seamless user experience that requires less time and user inputs when facilitating/managing an ongoing meeting, which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.”, ¶910]

	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Gordon with additionally displaying users who have been invited but not join(i.e unconnected, according to status as in accepted but not connected/joined ¶910). The reason for this modification would be to display more detailed information regarding status of users for purposes such as sending a remind to user who have not joined or simply recording attendance status.
Regarding claims 2, Gordon teaches wherein the one or more users that have been invited to the shared-content session but have not joined the shared-content session are participants of a group messaging conversation that occurred before the shared-content session was active(users may be participating in a chat conversation which may result in a participant initiating a sharing session and inviting others, ¶1020) .
["In one embodiment, the user interface may include a selectable pane for social features. For example, the social features may enable the user to connect to and interact with friends (e.g. other users through the network, etc.). For example, while viewing a program, the user may receive notifications from one of his friends, including, for example, “I′m loving this”, “Check out this new show!” The notifications may relate to what the user is viewing, or may relate to a separate program. In situations where the notification refers to a separate program, the user may click on the notification which may take the user directly to what the friend is watching. In one embodiment, the user may see exactly what the friend was referring to (e.g. the program is shown at the same point as when the comment was made, etc.). The user may additionally activate a chat window and communicate with the friend that gave the notification. Other friends may see the notifications and likewise join the viewing. In a separate embodiment, the user may recommend the program (e.g. during the program, or after, etc.) on a social networking site (e.g. Facebook, Twitter, etc.).", ¶1020]

Regarding claims 3, Gordon teaches wherein the one or more users that have been invited to the shared-content session but have not joined the shared-content session are participants of a prior shared-content session that occurred before the shared-content session was active(users invited to a current session can be based on earlier session such as in the case of users watching an episodic program  continuing to watch  the next episode of an series).
["In still additional embodiments, the planned television content viewing session may be associated with a social network “group” of members, particularly where the television content is reoccurring (e.g. a season of shows, etc.). The creation of such group may prompted by a first social network member (of a group of friends) to initiate the same, or by a content provider that controls, owns, and/or distributes the television content.", ¶1023]

Regarding claim 4 ,Gordon teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a status of one or more users relative to the shared-content session, including displaying a first status of a first user relative to the shared-content session and a second status of a second user with respect to the shared-content session, wherein the second user is different from the first user(¶794, fig 55C showing multiple content panes along with users and status of  at least a first and second user ¶788)
[" In one embodiment, a video conference may display the status of the application. For example, in various embodiments, the video camera may initialize, the participants may be added (i.e. “connecting conference participants,” etc.), the additional content may be initialized and added, the conference may be active (i.e. all participants initialized and connected, etc.), and/or any other status may be displayed to the user. In other embodiments, the user interface may display the status as a temporary overlay in the application window. Of course, the status may be disabled and/or otherwise configured by the user under a settings option.", ¶788]

[“ FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.”, ¶794]
.
Regarding claims 5, Gordon teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a status of content in the shared-content session with respect to one or more users, including displaying a first status of content with respect to a first user and a second status of content with respect to a second user, different from the first user user(¶794, fig 55C showing multiple content panes along with users and status of  at least a first and second user ¶788)
[" In one embodiment, a video conference may display the status of the application. For example, in various embodiments, the video camera may initialize, the participants may be added (i.e. “connecting conference participants,” etc.), the additional content may be initialized and added, the conference may be active (i.e. all participants initialized and connected, etc.), and/or any other status may be displayed to the user. In other embodiments, the user interface may display the status as a temporary overlay in the application window. Of course, the status may be disabled and/or otherwise configured by the user under a settings option.", ¶788]

[“ FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.”, ¶794]

Regarding claim 7, Gordon teaches  the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable leave option that, when selected, causes the computer system to leave the shared-content session.
[“In another embodiment, application command buttons may be used to navigate and modify the video conference application interface. For example, in one embodiment, the user may record a video conference, modify application settings (e.g. connection speed, level of latency, default download location, color schemes, etc.), exit the application, and/or otherwise control some aspect of the video conference application.”, ¶789]

Regarding claim 8, Gordon teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying an indication of an identity of users that are associated with the shared-content session(names/picture may be displayed for identifying users, ¶785).
["In various embodiments, a pane to select participants may display individuals, groups, meetings, or any other entity, by name, photo, and/or any other indicia which may be used to identify the participant. The pane to select participants may include the ability to modify information associated with each potential participant, the ability to modify how the potential participants are displayed, and/or any other ability to modify some aspect associated with the participants. Of course, if the user decides not to initiate a video conference, a back button may be used to return to the prior screen and potentially exit the program.”, ¶785]

Regarding claim 9, Gordon teaches wherein the identity of the users that are associated with the shared-content session exists after the shared-content session is no longer active(users login and join the session by their username/userid etc such user identification information is known to be persistent  across sharing sessions ¶65)
["In one embodiment, the social network database may include basic information and profile information associated with members of the social network. In various embodiments, the information may include names, birthdays, genders, home locations, last login locations, checked-in location logs, current checked-in location, posted content, comments, friend information, network information, liked content, disliked content, shared content, viewed content, applications used, applications downloaded, content purchased via the social networking site, browsing activity, and/or any other information provided by a member and/or gleaned from member activity associated with the social networking site. Furthermore, the social network database may include login information for each member (e.g. username, password, security questions, etc.).", ¶1811]

Regarding claim 10, Gordon teaches in response to receiving the request to display information associated with the shared-content session, displaying an add-participant option that, when selected, initiates a process to invite a user to the shared-content session(¶783 add participants,  see also 5548 fig 55C)        .
[" In another embodiment, rather than selecting conference participants, a user may select to initiate a video conference with a group, business, and/or another entity comprising of two or more users. For example, in one embodiment, a group may be selected associated with a school's Parent-Teacher-Organization, or any type of organization. In other embodiments, a business may be added as a participant (e.g. engineering firm or individual adds a manufacturing firm to video conference call, etc.). Of course, a group (including businesses, and/or other entities with two or more users, etc.) may be altered to include specific participants from the entity (e.g. only the CEO and CFO are included in the video conference by default, etc.). Additionally, in other embodiments, the user may alter the default settings associated with a group so that additional participants are included in the conference call. Further, any participant on the video conference may add additional participants (individually or by group) at any time during the conference call.", ¶783]

Regarding claim 13, Gordon teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying one or more representations of content that was previously in the shared-content session(History of items such s previously shared content may be logged  and displayed ¶s 1653-1655 ) .
 ["In various embodiments, the items of known interest may be selected from one or more of items in the user's viewing history, items in the user's queue, items rated by the user, and/or various other items associated with the user. In other embodiments, the items of known interest may additionally or alternatively be selected based on the viewing activities of the user. For example, in one embodiment, the recommendations process may be utilized to select items that were viewed by the user for an extended period of time, viewed more than once, or viewed during the current session. Further, in one embodiment, the user may be prompted to select items of interest from a list of popular items.", ¶1653]

["Further, in one embodiment, items of interest may be identified by accessing sources of interest information. For example, in one embodiment, social network related items may be identified. In one embodiment, the social network items may be identified utilizing information associated with a social network database.", ¶1654]

[" In one embodiment, the social network database may include basic information and profile information associated with members of the social network. In various embodiments, the information may include names, birthdays, genders, home locations, last login locations, checked-in location logs, current checked-in location, posted content, comments, friend information, network information, liked content, disliked content, shared content, viewed content, applications used, applications downloaded, content purchased via the social networking site, browsing activity, and/or any other information provided by a member and/or gleaned from member activity associated with the social networking site. Furthermore, the social network database may include login information for each member (e.g. username, password, security questions, etc.).", ¶1655]

Regarding claim 15, Gordon teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying an indication of a state of content in the shared-content session(list of users watching the content mat be indicated or state of the content amount of time remaining in the content, ¶s 1021, 1513-1515) .
[" In another embodiment, a status of a user may be automatically updated based on what the user is viewing. For example, a social networking site may be running (or running in the background) and thus displayed on a tablet computer while the user is viewing a program (e.g. selected utilizing the tablet computer, etc.). Such social networking site may include any of the features disclosed herein in connection with the social network site/functionality disclosed herein. In one embodiment, a status of the user on a social networking site may be automatically updated based on the program the user has selected and/or a current data stream associated with a viewed program. As an example, in one embodiment, the status of the user may indicate “Skip is watching Cheers,” or “Skip is watching Cheers on Channel X,” etc. Of course, such status update notifications may be automatically generated or generated manually.", ¶1021]
[" In one embodiment, state information associated with the mobile device session may be sent to (or shared with) the television. In various embodiments, the state information may include a viewing state, a viewing time, an amount viewed, an amount remaining, and/or various other state information capable of being utilized to determine the state of the viewing session on the mobile device. In one embodiment, the user may be offered the option to continue the session in a current state on the television. In another embodiment, the user may be offered the option to restart the session on the television.", ¶1513]

["In another embodiment, a content session associated with content being displayed on the television may be resumed on the mobile device. In one embodiment, the session may be resumed upon selection of an icon associated with the application. In one embodiment, state information associated with the television content session may be sent to (or shared with) the mobile device.", ¶1514]

["In various embodiments, the state information may include a viewing state, a viewing time, an amount viewed, an amount remaining, and/or various other state information capable of being utilized to determine the state of the viewing session on the television. In one embodiment, the user may be offered the option to continue the session in a current state on the mobile device. In another embodiment, the user may be offered the option to restart the session on the mobile device. In another embodiment, the user may be offered the option to save information associated with the session.", ¶1515]


Regarding claim 16, Gordon teaches wherein the request to display information associated with the shared-content session includes selection of a selectable option in a status bar on a desktop user interface(sharing application can be controlled via status bar, ¶429) .
["The same applications, when executed on the tablet computer while it is operating in a desktop computer mode involving an external display of higher resolution might show a user interface with more on-screen options, taking advantage of the increased screen real estate. Other user interface-related parameters that may be utilized (particularly in an embodiment where the tablet computer is not be used as a display in desktop mode) include, but are not limited to font size, icon size (e.g. application icon size, etc), etc. To this end, the user interface may be better suited to accommodate mouse-based selections as opposed to finger gestures. Of course, finger gestures may still be used in addition to mouse-based selections. Still other user interface-related parameters that may be utilized (particularly in an embodiment where the tablet computer is not be used as a display in desktop mode) include, but are not limited to an open application status bar that shows all applications that are open and possibly even different instances therein, etc. so as to allow more convenient switching of focus between multiple applications and/or instances thereof. To this end, a user may experience features that are associated with a desktop environment, in the appropriate mode.", ¶429]

Regarding claim 18, Holmes teaches wherein, in response to receiving the request to display information associated with the shared-content session, the indication of the one or more participants in the shared-content session and one or more users that have been invited to the shared-content session but have not joined the shared-content session is concurrently displayed with content in the shared-content session(i.e ordered list of user including invited and connected as well as unconnected users that have accepted but not connected/joined ¶910)
[“The electronic device displays (3202), on the display, a meeting manifest interface indicating details for an ongoing meeting, the meeting manifest interface includes a meeting invitees region with a first sub-region comprising a first plurality of invitee representations (e.g., first set of invitee labels) associated with participating invitees and a second sub-region comprising a second plurality of invitee representations (e.g., second set of invitee labels) associated with non-participating invitees. In some embodiments, the first plurality of invitee representations is a list of “connected” or participating invitees sorted by the time they joined the meeting. For example, the representation associated with the organizer is located at the top position of the participating list if he/she has joined the meeting; if not, the representation associated with the organizer is located at the top position of the non-participating list. In some embodiments, the second plurality of invitee representations is a list of “unconnected” or non-participating invitees sorted according to the status of their response to the meeting invitation. According to some embodiments, the first and second sub-regions within the meeting manifest provide visibility as to the participation/connectivity of invitees to the organizer/facilitator of the meeting. In turn, this provides a seamless user experience that requires less time and user inputs when facilitating/managing an ongoing meeting, which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.”, ¶910]

Regarding claim 22, Gordon teaches wherein the request to display information associated with the shared-content session is received while a representation of media content is displayed in the shared-content session(input action such as clicking  triggers display of status of information of users, ¶ 1089,  other examples of actions that can be performed while display content  show  fig 62, 67D, ¶s 923-925, 1117 ) 
[" In one embodiment, a pane may be associated with past and currently viewed programs organized by a user. For example, list in the pane may be organized by the user and be associated with friends, content, comments, etc. that relate to the user and the associated program. In one embodiment, upon selecting a user, a separate user interface may open wherein the pane may be organized by programs viewed and being viewed. Information relating to the programs (e.g. date, time, channel, friends connected, etc.) may be displayed on separate columns. In a further embodiment, the user may select any of the aspects associated with the program to access greater detail relating to the information. For example, in relation to a program which aired on Nov. 5, 2011, the user may select the comments box to see all comments which were posted by friends relating to that program. In another embodiment, the user may click on a specific friend (e.g. “MARY01,” etc.) to view what programs that friend has viewed and may be viewing. For example, after clicking on a friend's social networking id, the pane may display a list of programs that the friend has viewed and may be viewing, listed by the date the program was recorded.", ¶1089]
["Fig.62 shows a sequence of user interfaces 6200 utilizing dual camera use during a video conference, in accordance with one possible embodiment. As an option, the sequence of user interfaces 6200 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the sequence of user interfaces 6200 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.", ¶923]
["As shown in the first sequence, a video conference client and/or application may be initiated 6202. In the next sequence, a display area of a second camera may be selected 6204 by a user of the device 6206.", ¶924]
["In one embodiment, a thick border may be used to notify the user of the device that a display area has been selected. In other embodiments, the selected area may be indicated in different ways, such as by highlighting the display area, by causing the display area to vibrate, and/or any other way by which a selection is communicated to the user of the device.",¶925]
["FIG. 67D shows a user interface 6730 for managing social interactions on a television, in accordance with one possible embodiment. As an option, the user interface 6730 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 6730 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.", ¶1117]

Regarding claim 23, Gordon teaches wherein the representation of media content corresponds to at least one of the first content and the second content, and wherein the representation of media content is displayed at a first size, the representation of first content is displayed at a second size different from the first size, and the representation of second content is displayed at the second size(Fig 55C, ¶794,795, show multiple windows that can be of different size to show  different content different sizes) .
["FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.", ¶794]

["As shown, a user interface may be included for executing a video conference 5550. Application command buttons 5548 and command buttons for the additional content 5542 may be included. Additional content as a camera 5534 may be included along with an image or video stream from the camera 5540. Additional content as a whiteboard 5546 may be included along with an interactive panel displaying input from users 5546. Additional content as posted content 5536 may be included along with a list of content which has been posted for all users 5544. Additionally, participants of the video conference may be displayed 5538.", ¶795]

Regarding claim 24, Gordon teaches further in response to receiving the request to display information associated with the shared- content session: in accordance with a determination that the shared-content session includes third content, wherein the third content does not correspond to the representation of media content, displaying, via the output generation component of the one or more output generation components, a representation of the third content(Fig 55C, ¶794,795, show multiple windows that can be of different size to show  different content different sizes) .
["FIG. 55C shows a user interface 5550 for executing a video conference, in accordance with one possible embodiment. As an option, the user interface 5550 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s). Of course, however, the user interface 5550 may be carried out in any desired environment. It should also be noted that the aforementioned definitions may apply during the present description.", ¶794]

["As shown, a user interface may be included for executing a video conference 5550. Application command buttons 5548 and command buttons for the additional content 5542 may be included. Additional content as a camera 5534 may be included along with an image or video stream from the camera 5540. Additional content as a whiteboard 5546 may be included along with an interactive panel displaying input from users 5546. Additional content as posted content 5536 may be included along with a list of content which has been posted for all users 5544. Additionally, participants of the video conference may be displayed 5538.", ¶795]


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon/Holmes as applied to claim 1 above, and further in view of Rathod US 2018/0309801.
Regarding claim 6, Gordon Holmes do not teach the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable group messaging object that, when selected, causes the computer system to provide a messaging interface of a group message conversation that includes users associated with the shared-content session. Rathod in the same field of endeavor teaches a system for group communications interface system. Rathod teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable group messaging object that, when selected, causes the computer system to provide a messaging interface of a group message conversation that includes users associated with the shared-content session.
[" FIG. 2 illustrates exemplary graphical user interface (GUI) for enabling exemplary user or calling user 201 via exemplary device 130/140 to in some embodiment access, sort or filter 208 contacts 205 including sort rank or favorite or group(s) or category wise, sort or filter online or available users & sort recent chat calls, create group(s) 210 of contacts 205, search 250 contacts 205, favorite or rank 225 one or more contacts 205, select single contact via tap on contact to make direct call e.g. chat call to that contact 212 e.g. contact user “Rahul Dev Burman” or select one or more contacts 206 & 212 or publishable 211 or private or set of users 207 type of group(s) of contacts or group(s) of users 211 and/or 207 and make group call e.g. group chat call via chat call button 220 for group communication, messaging, participation, collaboration & sharing or user can select or tap on “multi chat calls” button 255 for calling to multiple said selected users and communicate, messaging, participation collaboration & sharing with each of said selected contact(s) or group(s) separately, a separate interface is opened or presented for each of said call e.g. chat call accepted user(s) and calling user can access each interface via tab.", ¶149]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Gordon/Holmes with a GUI object to trigger group messaging as taught by. The reason for this modification would be to provide a user in a sharing session to initiate communication to members of the group sharing session.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon/Holmes as applied to claim 1 above, and further in view of Settleboun US 2020/0274726.
Regarding claim 11, Lee does not teach in response to receiving the request to display information associated with the shared- content session, displaying a selectable reminder option that, when selected, causes one or more external computer systems associated with one or more of the one or more users that have been invited to the shared-content session but have not joined the shared-content session to output a reminder to join the shared-content session.  Setteboun in the analogous networking arts teaches as system for managing and scheduling meetings. Setteboun teaches in response to receiving the request to display information associated with the shared- content session, displaying a selectable reminder option that, when selected, causes one or more external computer systems associated with one or more of the one or more users that have been invited to the shared-content session but have not joined the shared-content session to output a reminder to join the shared-content session.  
["The current user may use the GUI to send a reminder to all the attendees that are “Yet to respond” by clicking the “send reminder” button or send manual reminders simply by pressing the chosen Invitees. The current user may add a personal note to the reminder via the GUI.", ¶221]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Gordon/Holmes with a GUI element that is clickable to send reminders to users to a sharing session of Gordon/Holmes who have not yet joined. The reason for this modification would be to provide the ability to increase participation of to the shared browsing.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon/Holmes as applied to claim 1 above, and further in view of Kilroy US 2012/0185355.
Regarding claim 12, Gordon/Holmes do not teach the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable copy-invite option that, when selected, copies a link to the shared-content session. Kilroy in the same field of endeavor teaches a social shopping sharing system. Kilroy teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable copy-invite option that, when selected, copies a link to the shared-content session.
["displaying one or more common pages among all of the users during the online shared session, wherein the sharing includes sending URL information of a page viewed by one of the users to the others of the users for use in displaying the page on their respective communication devices", ¶60]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Gordon/Holmes with sending of hyperlinks to users in a share session. The reason for this modification would be to send URL information to a sharing participant allowing the participant to open shared website directly. 
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon/Holmes as applied to claim 13 above, and further in view of Cho US 2014/0018053.
Regarding claim 14, Gordon/Holmes do not teach the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying one or more indications of users that added the content that was previously output during a respective shared-content session that included the participants in the shared-content session. Cho in the same field of endeavor teaches a mobile device and method thereof for sharing content between mobile devices. Cho teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying one or more indications of users that added the content that was previously output during a respective shared-content session that included the participants in the shared-content session.
["If the user selects a save button 1711 in the schedule check menu displayed on the touchscreen, the controller adds the set event to the schedule and may control the schedule sharing with the counterpart terminal to be ended. Once the schedule sharing is ended, the controller 180 controls the touchscreen to return to the call screen and may control an indication message 1713, which indicates that the set event is added to the schedule of the mobile terminal 100, to be displayed. Moreover, the controller 180 may control a share log, which is provided to record operations in the course of outputting the first data sharing screen and the second data sharing screen, to be created and may also control a history view bar 1217, which is provided to display the share log, to be displayed (FIG. 17D 1).", ¶239]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Gordon/Holmes with a shared content history log as taught by Cho. The reason for this modification would be to provide users the ability to review items that were shared that the user wishes to revisit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon/Holmes as applied to claim 1 above, and further in view of Kuchoor US 2015/0033149.
Regarding claim 17, Gordon/Holmes do not teach the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable play-for-group option that, when selected, selects a parameter of the shared-content session that determines, at least in part, whether selected content is added to the shared-content session. Kuchoor in the same field of endeavor teaches a system for screen sharing. Kuchoor teaches the one or more programs further including instructions for: in response to receiving the request to display information associated with the shared- content session, displaying a selectable play-for-group option that, when selected, selects a parameter of the shared-content session that determines, at least in part, whether selected content is added to the shared-content session(User can select sub groups of participants in a sharing session to filter certain content such as video content to share while the video is playing, ¶s169,191).
[" For example, the users may create chat messages during the session, view image files or video content, or the like. As another example, the screen sharing session data may include screen captures or video captures of the shared display. ", ¶169]
["The private screen sharing feature may be implemented by configuring and maintaining a list of private-designated applications for the host user. The list represents a "block" or "hide" list that can be applied to privatize display content during screen sharing sessions that are hosted by the host user. The private screen sharing function can be selectively activated by the presenter user at any time during a screen sharing session (e.g., by clicking a "Private Display" button or icon). In certain embodiments, the presenter user is allowed to selectively apply the private screen sharing function on a user-by-user basis. For example, the presenter user may be provided with a GUI control element that allows her to indicate which shared users will be subjected to the private screen sharing scheme, and which shared users will be allowed to view all of the display content.", ¶191]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Gordon/Holmes with a selectable play for group option to control individual content that is shared played with the subset of users as taught by Kuchoor. The reason for this modification would be to provide granular control of who content items are shared with.
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon/Holmes as applied to claim 1 above, and further in view of Koum US 2016/0364106.
Regarding claim 19, Gordon/Holmes do not teach the one or more programs further including instructions for: displaying, via an output generation component of the one or more output generation components, a selectable display mode option that, when selected, sets a layout in which representations of participants of a video communication session are displayed in a user interface of a video communication application. Koum in the analogous networking arts teaches a method and system for content sharing on mobile devices. Koum teaches the one or more programs further including instructions for: displaying, via an output generation component of the one or more output generation components, a selectable display mode option that, when selected, sets a layout in which representations of participants of a video communication session are displayed in a user interface of a video communication application.
["The user of the receiving client device 120 may engage in haptic contact with a touchscreen of the receiving client device 120. The haptic contact may correspond to the user of the receiving client device 120 pressing and holding anywhere on the touchscreen associated with the media elements 130. It will be appreciated that in other device environments other selection methods may be used, such as may include the use of a stylus, keyboard or other buttons, and/or pointer device. The user's user interface action may generally correspond to selecting the group layout 410 according to a predefined user interface scheme so as to activate group controls for a particular group layout 410.", ¶78]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Gordon/Holmes with the ability to select and implement different layouts of the shared browsing session as taught by Koum. The reason for this modification would be to provide the ability to allow a user to view a shared browsing session an arrangement that is more efficient or visually appealing to the user.

	
Applicant Remarks

Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456